Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 3/28/2022 in which claims 1-19 are pending, claims 1, 16, and 19 are currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 1 recites in the preamble, “A fence assembly that is configured to guide a workpiece with respect to a blade of a saw device”.  The preamble thereby sets forth that the invention is to a fence assembly.  Lines 12-14 of claim 1 additionally recite, “a fence angle adjustment mechanism associated with the rail engagement member, the fence angle adjustment mechanism configured to adjust the position of the fence with respect to a state of being parallel to the blade.”   The blade is therefore not being positively claimed as it is not apart of the fence assembly, but the fence is being claimed in terms of the unclaimed blade. There is therefore incongruent titling between the preamble and the claimed limitations.   It is also not clear from the limitations, “with respect to a state of being parallel to the blade” that the adjustment mechanism is adjusting the position of the blade to account for any offset from or deviation from parallel to the saw blade or that the adjustment mechanism is correcting the alignment of the fence assembly, rather the fence assembly could be a miter gauge to which the fence is mounted to position the fence parallel to the blade, or could be sliding the fence to maintain a different position parallel to but at a different distance to the blade. 
	
b.	Claim 1, lines 15-16 also recites, “with respect to parallelism to the blade”, which has the same issues as the previous lines 12-14 of claim 1 as set forth above. 
	
c.	Claim 12 recites, “a cutting axis that corresponds to a cutting direction of the blade.”  As the preamble is to a fence assembly, with no cutting feature, it is not understood, how the fence possesses a cutting axis.  

d.	Claim 16, line 1 recites, “A method of adjusting the position of a guide fence of a saw device with respect to being parallel to the blade”. it is suggested to amend the limitations to – A method of adjusting a position of a guide fence on a saw device to align the guide fence parallel to a cutting blade of the saw device using a fence angle adjustment mechanism, -- or similar limitations. 

e. Claim 16 recites, “Claim 16, line 1 recites, “A method of adjusting the position of a guide fence of a saw device with respect to being parallel to the blade”.  However, nowhere in the body of the claim is it described how the steps adjust the guide fence to be parallel to the cutting blade on a saw device. 

 	f. Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the steps adjust the guide fence to be parallel to the cutting blade on a saw device.  Claim 16 recites, in line 1 recites, “A method of adjusting the position of a guide fence of a saw device with respect to being parallel to the blade”.   However, the steps of rotating the fence angle adjustment member never set forth that by those method steps that the guide fence is moved to be parallel to a cutting blade. 

e.	Claim 19, lines 16-17 and 18-19 recite, “configured to adjust the position of the fence with respect to a state of being parallel to the blade”, which has the same issues as claim 1, lines 12-14 as set forth above.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. The Applicant has amended the claims to recite “with respect to parallelism to the blade” to --with respect to a state of being parallel to the blade--.   These changes do not address the root concerns of incongruent tilting to the preamble which does not positively claim a saw or a blade, or address what is being set forth by “with respect to parallelism to the blade” or “a state of being parallel to the blade”, as the adjustment mechanism is configured to adjust the alignment of the fence so that the position of the fence is parallel to the blade. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724